Citation Nr: 1120378	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  04-34 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for colon cancer.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for arthritis of the arms.

6.  Entitlement to service connection for arthritis of the legs and knees.

7.  Entitlement to service connection for arthritis of the hands.

8.  Entitlement to service connection for arthritis of the wrists.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1967 to August 1969.  

This matter originally came to the Board of Veterans Appeals (Board) from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a back disability.  

In a May 2007 decision, the Board determined that new and material evidence had been received to reopen the claim, and remanded the matter for additional evidentiary development.  In a September 2008 decision, the Board denied service connection for back disability.  

The appellant appealed the Board's September 2008 decision to the U.S. Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in July 2009, the appellant's attorney and a representative of VA's General Counsel filed a joint motion for remand.  In a July 2009 order, the Court granted the motion, vacated the September 2008 Board decision, and remanded the matter to the Board for readjudication.  In December 2009, the Board remanded the matter to the RO for additional evidentiary development.  

While the appellant's claim of service connection for a back disability was pending before the Board and the Court, the appellant filed numerous additional claims at the RO.  In an October 2009 rating decision, the RO denied service connection for hypertension, colon cancer, prostate cancer, and arthritis of the arms, legs, knees, hands, and wrists.  In April 2010, the appellant submitted a notice of disagreement with the RO's decision.  According to VA's Veterans Appeals Contact and Locator System (VACOLS), the RO issued a Statement of the Case addressing these issues in October 2010, although the actual Statement of the Case is not currently in the record provided to the Board.  Additionally, although the record contains a January 2011 letter from the appellant's attorney noting that the appellant had submitted a VA Form 9 with respect to these issues, that document is not currently in the record before the Board either.  Thus, the Board is unable to proceed with consideration of these issues at this juncture and a remand is necessary with respect to these claims.  

As set forth in more detail below, a remand is also required with respect to the claim of service connection for a back disability.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant essentially contends that his current back disability was incurred in service as a result of injuries he sustained in a grenade explosion.  Indeed, the appellant claims that his injuries were so severe that he was initially thought to be dead, placed in a body bag, and directed to the morgue.  The appellant also recalls that his injuries necessitated lengthy periods of hospitalization at military medical facilities in DaNang and Guam, during which he was placed in a "full body cast."  

The record currently before the Board contains a December 1968 service treatment record noting that the appellant had been hospitalized at the U.S. Naval Hospital in Guam "after receiving shrapnel wounds to the right wrist 16 July 1968" as well as "other wounds" not specified.  The available service treatment records are otherwise entirely silent for treatment of shrapnel wound injuries, including any mention of an injury to the back.  At a July 1969 service separation medical examination, the appellant's spine was examined and found to be normal.  

Based on the available record, it appears that the RO may not have made a specific request for the appellant's inpatient treatment records from the service department.  Such records are filed separately and generally not provided, absent a specific request.  See M21-1MR, part III.subpart iii.2.A.1.a (distinguishing between service treatment records and inpatient treatment (clinical) records); see also M21-1MR, part III.subpart iii.2.B.12.c (locating inpatient treatment (clinical) records).

VA is required to obtain relevant records from a Federal department or agency, including records from the service department.  Indeed, VA may only end its efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159 (c)(2) (2010).  Given the appellant's contentions, the Board finds that inpatient clinical records may provide insight into the origins of his current back disability and are therefore relevant to the claim.  In view of the foregoing, the RO must make adequate efforts to obtain any additional inpatient treatment records.

Additionally, the Board notes that the in July 2009 joint motion granted by the Court, the parties determined that the April 2008 examination report obtained by VA in was inadequate as it addressed only whether the shrapnel wounds sustained by the appellant in the grenade explosion had contributed to his back disability, "but did not address the issue of whether the force of the grenade blast itself had any relationship to Appellant's current back condition."  Joint motion at pages 2-3.  

Pursuant to the Board's December 2009 instructions, in February 2010, the appellant was afforded another VA medical examination in connection with his claim.  After examining the appellant and reviewing his claims folder, the examiner concluded that because there were no clinical records documenting an in-service back injury and no records documenting a back disability for 30 years after service, the appellant's current lumbar spine condition was not related to the in-service grenade blast.

Because the appellant is the recipient of a Purple Heart Medal and claims to have sustained his back injury in combat, the provisions of 38 U.S.C.A. § 1154(b) must be considered.  Under 38 U.S.C.A. § 1154(b), VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  

In light of this provision, in its December 2009 remand instructions, the Board expressly directed the examiner to presume that the appellant had been "thrown to the ground as a result of a grenade explosion in service," in determining whether his current back disability was causally related to his active service.  It does not appear, however, that the examiner considered the appellant's lay reports of an in-service back injury in providing his opinion.  This has not escaped the attention of the appellant's attorney who has requested a remand of his matter, arguing that the February 2010 examination was inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

To ensure that VA's duty to assist has been met, therefore, the Board finds that another medical examination is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).

With respect to the remaining claims apparently on appeal, the Board is unable to proceed absent a complete record.  On remand, therefore, the RO must ensure that the October 2010 Statement of the Case noted in VACOLS and the subsequent VA Form 9 reportedly submitted by the appellant are included in the record on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary information from the appellant, the RO should contact the National Personnel Records Center (NPRC) and request inpatient treatment (clinical) records corresponding to the appellant's period(s) of hospitalization following his July 1968 shrapnel wounds, including at a military facility in DaNang and the U.S. Naval Hospital in Guam.  

The RO must continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In the event the information is not available, a written statement to that effect should be included in the record.

2.  After the above records, if any, have been associated with the claims folder, the appellant should be afforded a VA medical examination for the purpose of ascertaining the nature and etiology of his current back disability.  After examining the appellant and reviewing the claims folder, the examiner should be requested to provide an opinion as to whether it is at least as likely as not that any current back disability identified on examination is causally related to the appellant's active service or any incident therein, to include being thrown to the ground by the force of a grenade explosion.  The examiner should also provide an opinion as to whether it is at least as likely as not that any current back disability is causally related to or aggravated by any of the appellant's service-connected disabilities, including multiple shell fragment wound scars.  A complete rationale for any opinion expressed must be provided.  

3.  After conducting any additional development deemed necessary, the RO should reconsider the claim of service connection for a back disability, considering all the evidence of record.  If the claim remains denied, the appellant should be provided with a supplemental statement of the case and the appropriate opportunity to respond.  

4.  Regardless of whether the claim of service connection for a back disability is denied or granted, after conducting any additional evidentiary development or due process action deemed necessary, the RO must return the complete claims folder to the Board for consideration of the remaining issues listed on the cover page of this remand.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


